Separation and Release Agreement THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of the 13th day of May, 2010, by and betweenJane F. Gilmartin (the “Executive”) and Duckwall-Alco Stores, Inc., a Kansas corporation (the “Company”). WHEREAS, the Executive’s employment as an executive of the Company has terminated; and WHEREAS, pursuant to Section 6(b)(2) of the Employment Agreement by and between the Company and the Executive dated July 24, 2008 (the “Employment Agreement”), the Company has agreed to pay the Executive certain amounts, subject to the execution of this Agreement. NOW THEREFORE, in consideration of these premises and the mutual promises contained herein, and intending to be legally bound hereby, the parties agree as follows: 1.Consideration.The Executive acknowledges that: (i) the payments set forth in Section 6(b) of the Employment Agreement constitute full settlement of all his rights under the Employment Agreement, (ii) he has no entitlement under any other severance or similar arrangement maintained by the Company, and (iii) except as otherwise provided specifically in this Agreement, the Company does not and will not have any other liability or obligation to the Executive.The Executive further acknowledges that, in the absence of his execution of this Agreement, the benefits and payments specified in Section 6(b) of the Employment Agreement would not otherwise be due to him. 2.Release and Covenant Not to Sue. 2.1The Executive, his heirs and representatives release, waive and forever discharge the Company, its predecessors and successors, assigns, stockholders, subsidiaries, parents, affiliates, officers, directors, trustees, current and former employees, agents and attorneys, past and present and in their respective capacities as such (the Company and each such person or entity is each referred to as a “Released Person”) from all pending or potential claims, counts, causes of action and demands of any kind whatsoever or nature for money or anything else, whether such claims are known or unknown, that arose prior to the Executive’s signing this Agreement or that relate in any way to the Executive’s employment or termination of employment with the Company. This release includes, but is not limited to, any and all claims of race discrimination, sexual discrimination, national origin discrimination, religious discrimination, disability discrimination, age discrimination and unlawful retaliation and any and all claims under the following: Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.; the Age Discrimination in Employment Act, as amended by the Older Workers Benefit Protection Act, 29
